Exhibit 99.1 For Immediate Release Investor Contact: Dave Staples Media Contact: Meredith Gremel Executive Vice President& COO Vice President Corporate Affairs and Communications (616) 878-8793 (616) 878-2830 SpartanNash Announces Fourth Quarter and Fiscal Year 2015 Financial Results Adjusted Fourth Quarter EPS from Continuing Operations Improved to $0.52 per Diluted Share, Exceeding Expectations; Reported EPS from Continuing Operations was $0.46 per Diluted Share Operating Cash Flow Increased $67.9 Million in the Fourth Quarter Long-Term Debt Decreased $75.3 Million during the Fiscal Year GRAND RAPIDS, MICHIGAN – February 24, 2016 – SpartanNash Company (the “Company”) (Nasdaq: SPTN) today reported financial results for the 12-week fourth quarter and 52-week year ended January 2, 2016. The fourth quarter and full year of fiscal 2014 include 13weeks and 53 weeks, respectively. Fourth Quarter Results Consolidated net sales for the 12-week fourth quarter were $1.77 billion compared to $1.83 billion for the prior year quarter when excluding the 53rd week, which accounted for $135.2 million of consolidated net sales. As reported, including the 13th week, consolidated net sales in the prior year quarter were $1.96 billion.
